Mr. Justice Dickey delivered the opinion of the Court: It is contended that the county court had not lawful authority to limit the time for filing objections, and that any objector had the right, under the statute, to have his objections considered by the court, if presented at awy time before final judgment. This position we think untenable. We are referred to section 191 of chapter 120, Eev. Stat. 1874, which says: “The court shall examine said list, and if defense (specifying, in writing, the particular cause of objection) be offered by any person interested in any of said lands, * * * to the entry of judgment against the same, the court shall hear and determine the matter, * * * and shall pronounce judgment as the right of the case may be.” It is insisted that the time for offering defense is absolutely fixed by the language of this statute, and that this time so fixed is, when the court proceeds “to examine said list.” This, we think, is not the necessary construction of the words of the statute, hut if it were, we should be inclined to hold that the examination “ of said list ” referred to is such examination as the county court is presumed to have made before entering the rule that objections should be filed within a given time. The legislature surely never intended, by this statute, to place the proceedings of the county court so completely under the control of objectors, as would necessarily be the ease were the statute construed as appellant claims it should be. If the court be bound by statute to receive and consider any and every defense (specifying, in writing, the particular cause of objection) which might be offered before final judgment, great confusion might result. One objector might offer his defense on the first day of the term when application is made for judgment, and, just before the court had finished the examination of that defense, another might appear with his defense, in writing, and demand its examination, and another, and another, in turn, might come in, from time to time, and thus protract the proceedings indefinitely. We have no doubt about the power of the court to enter such a rule. We think the rule adopted was a reasonable rule, and that there was no error in the making or in the enforcement of the order. It is insisted that the court erred in not permitting an appeal to the circuit court. It is claimed that, prior to July 1, 1875, the statute provided for appeals, in such eases, to the circuit court. It is conceded that, by the statute which came into force on that day, the statute permitting an appeal to the circuit court was repealed. Appellant contends that, inasmuch as the default, which he says was final as to his rights, was entered against him on the 21st of June, he had a right to appeal to the circuit court, under the law in force at that time. There are two reasons why this position can not be maintained. The entry of the default was not a final judgment, and from that order no appeal could be taken; and again, appellant did not pray an appeal until July 1, and at that time there was no statute in force permitting an appeal to the circuit court. The judgment of the county court is affirmed. Judgment affirmed.